Citation Nr: 9907652	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  94-37 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a left fifth 
metatarsalgia secondary to a service-connected left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1968.

The appeal arises from the September 1990 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, denying, in pertinent part, the 
veteran's claim for service connection for a left foot 
disability secondary to service-connected left knee 
disability.

The Board notes that the RO in that September 1990 decision 
considered the claim on a de novo basis.  Hence it is clear 
that the RO reopened the claim following the RO's prior final 
denial of service connection for a bilateral foot disability 
secondary to a left knee disability in a September 1986 
rating decision.  

The Board remanded the case, in part, in November 1996 for 
development including to obtain recent medical treatment 
records and for an additional VA examination for compensation 
purposes.  

The veteran was afforded an RO hearing in February 1992.


FINDINGS OF FACT

1.  Evidence received since the last final decision by the RO 
in September 1986 is new and probative of the question of 
entitlement to service connection for a left foot disability 
secondary to a service-connected left knee disability, and 
that evidence is so significant that it must be considered to 
fairly decide the merits of the claim.

2.  The veteran's service-connected left knee disability has 
increased his left foot disability, diagnosed as left fifth 
metatarsalgia.

CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's last final decision denying service connection for a 
left foot disability secondary to a service-connected left 
knee disability; the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (1998).

2.  Left fifth metatarsalgia was aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.310(a) (1998); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether the Veteran has Presented New and Material 
Evidence 
to Reopen a Claim for Service Connection for 
a Left Foot Disability Secondary to a Left Knee Disability

The record in this case reflects that the veteran was 
originally denied service connection for a left foot 
disability secondary to a service-connected left knee 
disability in a September 1986 RO decision.  That decision 
became final because the veteran did not timely file a notice 
of disagreement.  38 C.F.R. § 20.302 (1998).

In order to reopen a claim, the veteran must submit new and 
material evidence.  38 U.S.C.A. § 5108.  (West 1991).  New 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).  
If the Board determines that the appellant has produced new 
and material evidence, the case is reopened and the Board 
must evaluate the merits of the appellant's claim in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet.App. 140 (1991).   

VA is required to review all the evidence submitted by a 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and readjudicated 
on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996); 
see also Glynn v. Brown, 6 Vet. App. 523 (1994).  In Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held 
invalid the test applied in that case by the Board and the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) for determining whether new and material 
evidence had been submitted to warrant reopening of a claim 
for service connection.  Specifically, the Federal Circuit 
held that "new and material evidence" as provided in 
38 C.F.R. § 3.156(a), as a requirement to reopen a finally 
disallowed claim, had been impermissibly defined in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) as requiring a 
reasonably possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Thus, the Board must use 38 C.F.R. 
§ 3.156(a) itself to determine whether new and material 
evidence has been submitted sufficient to reopen the 
veteran's claim.

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In this case, medical evidence submitted since that last 
final denial in September 1986 has included VA outpatient 
treatment records wherein the veteran complained of left foot 
pain.  Of particular import among those records are a 
November 1989 VA podiatry outpatient treatment record 
suggesting a correlation between the veteran's left knee 
condition and a left foot disability, and January 1991 VA 
podiatry outpatient treatment record diagnosing pes cavus of 
the left foot.  Also added to the claims file is a May 1997 
VA examination for compensation purposes addressing the 
question of a causal link between the veteran's service-
connected left knee disability and incurrence or aggravation 
of a left foot disability diagnosed as left fifth 
metatarsalgia.  

Prior to the September 1986 last prior final denial, the 
claims file contained no medical evidence of any disability 
of the left foot.  Hence, it is clear that the above-noted 
additional medical records, by addressing both a previously 
unidentified left foot disability and a causal link to the 
veteran's service-connected left knee disability, are 
pertinent to the claim and are so significant that they must 
be considered to fairly decide the merits of the veteran's 
claim. 

Accordingly, the Board finds that new and material evidence 
has been presented warranting reopening of the veteran's 
claim for service connection for a left foot disability 
secondary to service-connected left knee disability. 

2.  Service Connection on the Merits

Initially, the Board finds the veteran's claim well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991) in that his claim 
is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).

Once it has been determined that the claim is well grounded, 
the VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to the claim. 38 U.S.C.A. §  
5107.  The Board is satisfied that all available evidence 
necessary for an equitable disposition of the appeal has been 
obtained.  The Board therefore finds that the duty to assist 
has been met.

Service connection may be granted for a disability which is 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  Service connection is also warranted where the 
evidence shows that a chronic disability or disorder has been 
caused or aggravated by an already service-connected 
disability. 38 C.F.R. § 3.310 (1998); Allen v. Brown, 7 Vet. 
App. 439 (1995).

In this case, the veteran has been service connected for a 
left knee disability incurred upon falling from a pole in 
service, with chronic pain, swelling, and instability in the 
knee, with multiple knee surgeries including reconstructions 
and debridements of the knee, and use of a knee brace for 
many years.  Post-traumatic arthritis in the knee has also 
been diagnosed.  The veteran is currently assigned a 30 
percent disability rating for internal derangement of the 
left knee.  

The veteran contends that he is entitled to service-
connection for a left foot disability on the basis of 
incurrence or aggravation of that disability secondary to his 
service-connected left knee disability.  He contends that his 
antalgic gait resulting from the knee disability has resulted 
in a foot disability.  

In November 1989 the veteran received VA outpatient treatment 
for complaints of pain in the lateral plantar aspect of the 
right foot for the prior several months.  He reported that he 
had noticed that he was putting extra weight on that area to 
avoid hurting his left hip.  He was noted to have been 
treated at the pain clinic for chronic left leg pain.  The 
examiner diagnosed traumatic injury to the fifth metatarsal 
phalangeal joint.  Treatment included a Lidocaine and Depo-
Medrol injection.  

At a November 1989 VA podiatry outpatient treatment, the 
veteran was noted to walk on the ball of his left foot and to 
be unable to bear weight evenly on his foot due to his knee 
surgery.  The examiner assessed that a slight flexion of the 
knee due to a Gore-Tex graft of the knee caused pain in the 
left fifth metatarsal phalangeal joint.

November 1989 VA X-rays of the left foot showed no definite 
abnormality, with no evidence of arthritis, fracture, or 
dislocation of the fifth metatarsal phalangeal joint or the 
fifth metatarsal head.  

At a January 1991 VA podiatry treatment, the veteran 
complained of pain in the fifth metatarsal heads, left 
greater than right, as well as left hip and left leg pain, 
with pain increase since left knee surgery.  He complained of 
pain laterally in both feet.  Objectively, the examiner 
assessed pes cavus, but observed no callus formation.  There 
was pain on palpation of the fifth metatarsal heads, left 
greater than right.  The diagnosis was pes cavus with 
secondary metatarsalgia aggravated by left leg surgery.  

At an October 1991 VA outpatient treatment, the veteran 
complained of ongoing pain conditions affecting the back, 
left knee, and left foot.

At a February 1992 RO personal hearing, the veteran testified 
that he did not develop pain in his foot after anterior 
cruciate ligament reconstruction surgery on his left knee in 
November 1988.  He testified that he had used crutches for 
approximately a year following the surgery, and had undergone 
physical therapy for 18 months after the surgery to 
strengthen the muscles of his leg.  He testified that his 
physical therapist had informed that his left leg was 30 
percent weaker than his right, due to his knee surgery, and 
was unlikely to get any stronger. He testified that he had 
been informed that he had malalignment of his leg with 
chipping, and that his leg was falling apart.  He added that 
his left leg began bothering him again right after his 
therapy stopped.  He also testified that he had instability 
in the knee when not wearing a knee brace, and had severe 
pain in the knee when applying his weight to the joint.  He 
testified that his gait was off - that he walked crooked - 
and that this affected his back and his foot.  He testified 
that he had seen a podiatrist on three occasions, and that 
lifts for his shoes had been recommended to correct his gait, 
but he could not receive VA lifts for his shoes because his 
foot condition had not been service connected.  He testified 
that he continued to walk on the outside of his left foot 
because of his leg condition, and could not correct it.  

At a November 1993 VA outpatient treatment, the veteran was 
seen primarily upon his request for Darvon for control of 
pain, including in particular for left knee pain.  However, 
the veteran also complained of left foot pain over the 
lateral surface.  It was noted that the veteran had been seen 
in the foot clinic and a lift for the foot had been 
prescribed, but the VA had denied the lift because the 
veteran was not service connected for the foot disability.  

In May 1997 VA non-weight-bearing X-rays of the left foot 
were taken for compensation purposes, and the examiner 
assessed a normal left foot, though mild hallux valgus 
deformity could not be ruled out.  

At a May 1997 VA examination of the veteran's feet for 
compensation purposes, the veteran's history of injury of the 
left knee in Vietnam and subsequent treatment over the years 
was noted, including an apparent medial meniscectomy in 1974, 
an anterior cruciate ligament graft in 1988, and removal of 
the graft and joint debridement in approximately 1994.  The 
veteran was noted to currently wear a Don-Joy brace on the 
left knee.  The veteran nonetheless reported left knee 
difficulties including frequent buckling, difficulty with 
weight bearing, and swelling on a daily basis.  The veteran 
reported progressive pain on the lateral aspect of both feet 
for the prior couple of years, worse on the left, and an 
occasional callus under the left fifth metatarsal head.  The 
examiner noted that a treating podiatrist had assessed that 
the left foot problems were secondary to gait alterations 
from the veteran's left knee disability.

Objectively, the veteran was in no acute distress and wore a 
Don-Joy brace on the left knee.  He exhibited a left antalgic 
gait using a cane in the right hand to assist him.  Left knee 
instability was notable for 2+ Lachman's and 2+ anterior 
drawer with no detectable end point.  The veteran had small 
callous formation and moderate tenderness over the plantar 
lateral aspect of the fifth metatarsal head, with some bony 
prominence bilaterally at the plantar lateral aspect on the 
subcapital region of the fifth metatarsal head, though with 
no erythema or skin break in the area.  There was also mild 
hyperesthesia along the lateral border of the fifth 
metatarsal bilaterally over the approximate distal two-thirds 
of the bone.  However, the left was much more sensitive than 
the right.  X-rays of the left foot were noted to be 
essentially normal.  The examiner diagnosed bilateral fifth 
metatarsalgia, left greater than right.  The examiner opined 
that the veteran's left knee problem did not by itself cause 
his left foot pain or the prominent fifth metatarsal heads.  
The examiner also concluded that the knee condition should 
not cause the veteran to walk with the foot more supinated 
and to transfer load to the lateral border of the foot.  
Nonetheless, the examiner concluded that gait abnormalities 
from the left knee disability could cause some increase in 
sensitivity and pain from the metatarsalgia.  The examiner 
further concluded, in effect, that the increased pain on from 
the left fifth metatarsalgia as compared to the right was 
most probably due to his left knee disability.  

This conclusion of greater pain in the left foot due to the 
left knee condition is consistent with a VA podiatry 
assessments in November 1989 and January 1991, as noted 
above.

The medical record as a whole contains no evidence that the 
veteran's left knee disability caused his left foot 
disability.  To the contrary, the May 1997 VA examiner for 
compensation purposes concluded that the left foot disability 
did not by itself cause the foot disability.  The veteran's 
contention of a causal link is a lay opinion, not a medical 
opinion, and hence is not cognizable to support the veteran's 
claim, because medical evidence, not lay evidence, is 
required to establish medical causation or medical diagnosis.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); see also 
Espiritu v. Derwinski,  2 Vet.App. 492 (1992).

On the other hand, the May 1997 VA examiner for compensation 
purposes, by concluding that the greater pain condition in 
the left foot as compared to the right was attributable to 
the veteran's left knee disability and resulting antalgic 
gait, in effect concluded that the greater severity of the 
left fifth metatarsalgia as compared to the right was 
aggravation of that condition by the veteran's left knee 
disability.  

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held 
that the term "disability," as used in 38 U.S.C.A. § 1110 
(West 1991), refers to impairment of earning capacity and 
that such definition mandates that any additional impairment 
of earning capacity resulting from an already service-
connected disability, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected disability, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability, such veteran shall 
be compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.  38 C.F.R. § 3.322(1998).

Accordingly, the Board find that the veteran is entitled to 
secondary service connection for left fifth metatarsalgia on 
the basis of secondary aggravation, to the extent of the 
increased severity of that disability caused by the 
aggravation.  


ORDER

1.  New and material evidence having been submitted, the 
claim for entitlement to service connection for a left foot 
disability secondary to a left knee disability is reopened.

2.  Service connection for the aggravation of left fifth 
metatarsalgia secondary to  service-connected left knee 
disability is granted.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


